Title: From Thomas Jefferson to Charles Willson Peale, 28 December 1820
From: Jefferson, Thomas
To: Peale, Charles Willson


Dear Sir
Monticello
Dec. 28. 20.
‘Nothing is troublesome which we do willingly’ is an excellent apophthegm, and which can be applied to no mind more truly than yours. on this ground I am sure you will be so good as to exchange the pair of ink-glasses you sent me, & which the furnisher will doubtless exchange. they are a little too large to enter the sockets of  the polygraph I keep in Bedford, as I found on a late visit to that place. I return them to you in a box of wood, in the bottom of which I have had a mortise made of the true size. glasses which will enter that freely will exactly answer. Knowing the friendly interest you take in my health, I will add that it is not quite confirmed, but is improving slowly. my stiffening wrist in the mean time gets worse, & will ere long deprive me quite of the use of the pen. ever & affectionately yoursTh: Jefferson